DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 16 – 20 and 31 – 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khac et al. (US Pub. 2017/0221174 A1).
As per claim 1, Khac et al. discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause: receiving, by a live streaming server while a video game is executing on a user device, a  first set of unrendered vector graphics data that encodes three-dimensional graphics of the video game (sniffing module can capture game graphics data that the game sends to the GPU, the captured graphic data can then be encoded into a 3D data, see Fig. 2 & 3 and  [0042] and [0047]); and transmitting, by the live streaming server, the first set of unrendered vector graphics data to a first live streaming client (the rendered data is then transmitted for communication over a computer network for 3D streaming, see [0041] – [0047]).
As per claim 2, Khac et al. discloses storing instructions that, when executed by one or more processors, cause: prior to transmitting the first set of unrendered vector graphics data to the first live streaming client, transpiling, by the live streaming server, the first set of unrendered vector graphics data from a received data format to a normalized data format (see Fig. 3 and [0047] – [0048]). 
As per claim 3, Khac et al. discloses storing instructions that, when executed by one or more processors, cause: installing, on the user device, a set of compiled code configured to intercept unrendered vector graphics data in calls to a graphics library (see [0045]). 
As per claim 4, Khac et al. discloses the set of compiled code comprises a modified version of at least part of the graphics library (see [0045] and [0085]).
As per claim 5, Khac et al. discloses intercepting the first set of unrendered vector graphics data in a call to a graphics library on the user device (the sniffing module can intercept/sniff/capture the data being sent to the GPU, see Fig. 2 and [0045]) and responsive to intercepting the first set of unrendered vector graphics data, transmitting the first set of unrendered vector graphics data from the user device to the live streaming server (0045] – [0048]). 
As per claims 16 – 20, the instant claims are system in which corresponds to the non-transitory computer-readable media in view of claims 1 – 5. Therefore, they are rejected for the reason set forth above. 
As per claim 31 – 35, the instant claims are a method in which corresponds to the non-transitory computer-readable media in view of claims 1 – 5. Therefore, they are rejected for the reason set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 21, 24, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Khac et al. (US Pub. 2017/0221174 A1) in view of Chang et al. (US Patent No. 10,721,499) 
As per claim 6, Khac discloses can capture game graphics data that the game sends to the GPU, the captured graphic data can then be encoded into a 3D data. However, Khac does not expressly disclose receiving, by the live streaming server while the video game is executing, a second set of unrendered vector graphics data that encodes two-dimensional elements of a user interface of the user device; and transmitting, by the live streaming server, the second set of unrendered vector graphics data to the first live streaming client.
Chang et al. teaches a live video streaming services, wherein contextual data is received and inserted into the video stream. The contextual data may include any type of data relevant to the event. The contextual data (second set of vector graphics data) is inserted and overlay onto the video data (see Col. 27, lines 26 – 59). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to implement contextual data of Chang et al. with the live 3D streaming of Khac in order to combine and display data to the user during game play of the video game. 
As per claim 9, Khac et al. discloses intercepting the set of unrendered vector graphics data in a call to a graphics library on the user device (the sniffing module can intercept/sniff/capture the data being sent to the GPU, see Fig. 2 and [0045]) and responsive to intercepting the set of unrendered vector graphics data, transmitting the set of unrendered vector graphics data from the user device to the live streaming server (0045] – [0048]). However, Khac et al. does not expressly disclose a second set of unrendered vector graphics data. 
Chang et al. teaches a live video streaming services, wherein contextual data is received and inserted into the video stream. The contextual data may include any type of data relevant to the event. The contextual data (second set of vector graphics data) is inserted and overlay onto the video data (see Col. 27, lines 26 – 59). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to implement contextual data of Chang et al. with the live 3D streaming of Khac in order to combine and display data to the user during game play of the video game. 
As per claims 21 and 24, the instant claims are system in which corresponds to the non-transitory computer-readable media in view of claims 6 and 9. Therefore, it is rejected for the reason set forth above. 
As per claim 36 and 39, the instant claims are a method in which corresponds to the non-transitory computer-readable media in view of claims 6 and 9. Therefore, it is rejected for the reason set forth above.

Examiner’s Note
	Dureau et al. teaches a method for presenting media content using integrated media content for streaming. Trombetta et al. teaches scaled VR engagement and views in an e-sports event. Monaghan et al. teaches graphics streaming from a server to a client device. Neufeld et al. teaches streaming third party content to a client device. Mizrachi teaches a method for providing gaming services and for handling video content that is streamed to the client device. However,  Khac et al., Chang et al., Dureau et al., Trombetta et al., Monaghan et al., Neufeld et al and Mizrachi does not expressly disclose installing a patch to the video game, the patch comprising a set of compiled code configured to transmit the set of unrendered vector graphics data generated by the video game to the live streaming server and rendering, by the live streaming server while the video game is executing, a video in a pixel-based format based at least on the first set of unrendered vector graphics data; and transmitting, by the live streaming server, the video in the pixel-based video format to a second live streaming client for viewing and detecting a format-switching condition associated with the first live streaming client; and responsive to detecting the format-switching condition, transmitting video in a pixel- based video format to the first live streaming client instead of unrendered vector graphics data. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715